DETAILED ACTION
 This office Action is in response to the correspondence on 02/04/2022. The substance of applicants’ remarks, filed 02/04/2022 has been carefully considered. Claims 1-3, and 5-14 are pending.


REASONS FOR ALLOWANCE
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-3, and 5-14 are allowed.
The Applicants’ replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, the substance of applicants’ remarks, filed 02/04/2022, are persuasive, and 
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:  
Claim 1 is allowable among other elements and details, but for at least the reason, that wherein the coupling unit has a voltage clamping unit that limits a difference between a respective potential at the motor terminals and a potential at the first intermediate circuit terminal to a predefined first potential difference, and limits a difference between a respective potential at the motor terminals and a potential at the second intermediate circuit terminal to a predefined second potential difference..

 A further search was conducted which failed to yield any prior art. Therefore, the prior art fails to teach or render obvious these limitations taken within the others in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S ISLAM whose telephone number is (571)272-8439. The examiner can normally be reached 9:30am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/MUHAMMAD S ISLAM/Primary Examiner, Art Unit 2846